DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The paragraphs’ numbers are not in order, e.g., under “Detailed Description of the Embodiments,” the paragraphs’ numbers re-starts with [0001] after paragraph’s number [0035] on page 9; missing paragraphs’ numbers [0034] and [0035] on page 24; and paragraph’s number [0034] starts on page 29 after paragraph’s number [0046] on page 28.  Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1, line 12, add --first-- before “hydrogen barrier layer.”
Claims 2-8 depend from claim 1, so they are objected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US Pub. 2011/0001146; hereinafter “Yamazaki”) in view of Ning et al. (Us Pub. 2014/0042428; hereinafter “Ning”) and Yan et al. (US Pub. 2018/0006142; hereinafter “Yan”).
Yamazaki discloses [Re claim 1] a display apparatus comprising: a driving circuit 503 on a device substrate 100 (page 14, paragraph 154), the driving circuit 503 including a thin film transistor (513, 514) (page 14, paragraph 154; see fig. 7B); a light-
Yamazaki fails to disclose explicitly wherein the thin film transistor includes a first hydrogen barrier layer and a low-resistance electrode layer which are stacked on a channel region of an oxide semiconductor pattern, the first hydrogen barrier layer including a conductive material, and wherein a thickness of the first hydrogen barrier layer is determined by a following equation: [equation] y ≥ 2.15x10-16x-159.76 wherein x is a content of hydrogen per unit area of the encapsulating element, y is the thickness of the first hydrogen barrier layer, and a thickness unit of the first hydrogen barrier layer is Å.
However, Ning discloses wherein a gate electrode (GE) has a double-layer structure that includes titanium (ML1) and copper (ML2) (page 5, paragraph 80) which are stacked on a channel portion (CH) of an oxide semiconductor pattern 113 (page 4, paragraph 75; see fig. 3).  Titanium can serves as a hydrogen barrier and copper is a low-resistance electrode, as disclosed in the present specification (see paragraphs 15 and 16 under “Detailed Description of the Embodiments”).
And Yan discloses a barrier layer 2023 stacked on a channel region 2013 (page 2, paragraph 34; see fig. 1), wherein the barrier layer 2023 may block hydrogen atoms (page 3, paragraph 37) and may be made of titanium (page 4, paragraph 46).  Yan also discloses wherein the barrier layer 2023 may have a thickness of approximately 2 nm-50 nm (20 Å-500 Å) (page 4, paragraph 47).  As disclosed in the present specification, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a hydrogen barrier layer with certain thickness for a thin film transistor structure, as taught by Ning and Yan, because it would have been to obtain an enough thickness of the barrier layer to block hydrogen atoms in other layers from affecting a surface of a channel region, preventing a rise of carrier concentration on the surface of the channel region, and maintaining semiconducting characteristics of the channel region (Yan; page 3, paragraph 37).
Ning discloses [Re claim 2] wherein the first hydrogen barrier layer (ML1) includes titanium (Ti) (page 5, paragraph 80).  The motivation statement stated in the rejection of claim 1 also applies.
Ning discloses [Re claim 3] wherein the first hydrogen barrier layer (ML1) is disposed between the oxide semiconductor pattern 113 and the low-resistance electrode layer (ML2) (see fig. 3).  The motivation statement stated in the rejection of claim 1 also applies.
Ning discloses [Re claim 4] wherein the thin film transistor further includes a gate insulating layer 114 (page 5, paragraph 79) between the oxide semiconductor pattern 113 and the first hydrogen barrier layer (ML1) (see fig. 3), and wherein the first hydrogen barrier layer (ML1) is in contact with the gate insulating layer 114 (see fig. 3).  The motivation statement stated in the rejection of claim 1 also applies.
Ning discloses [Re claim 8] wherein the low-resistance electrode layer (ML2) includes a material (copper; page 5, paragraph 80) having a lower resistance than the .

Claims 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ning in view of Yamazaki and Yan.
Ning discloses [Re claim 9] a display apparatus comprising: an oxide semiconductor pattern 113 (page 4, paragraph 75) on a device substrate 111 (page 4, paragraph 72), the oxide semiconductor pattern 113 including a channel region (CH) between a source region (SE) and a drain region (DE) (page 4, paragraph 75; see fig. 3); a gate electrode (GE) on the channel region (CH) of the oxide semiconductor pattern 113 (page 5, paragraph 79; see fig. 3), the gate electrode (GE) having a structure in which a first hydrogen barrier layer (ML1) (titanium; page 5, paragraph 80; titanium can serves as a hydrogen barrier) and a low-resistance electrode layer (ML2) (copper; page 5, paragraph 80; copper is a low-resistance electrode) are stacked (see fig. 3); a gate insulating layer 114 (page 5, paragraph 79) between the oxide semiconductor pattern 113 and the gate electrode (GE) (see fig. 3); a source electrode (116a, 116b) on the device substrate 111 (page 5, paragraph 83; see fig. 3), the source electrode electrically connected to the source region (SE) of the oxide semiconductor pattern 113 (see fig. 3); a drain electrode (116a, 116b) on the device substrate 111 (page 5, paragraph 83; see fig. 3), the drain electrode electrically connected to the drain region (DE) of the oxide semiconductor pattern 113 (see fig. 3).
-16x-159.76 wherein, x is a content of hydrogen per unit area of the encapsulating element, y is the thickness of the first hydrogen barrier layer, and a thickness unit of the first hydrogen barrier layer is Å.
However, Yamazaki discloses an encapsulating element comprising a resin film 142 (page 9, paragraph 112) covering a TFT structure (511, 513, 514) (see fig. 7B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an encapsulating element to cover a TFT structure, as taught by Yamazaki, because it would have been to protect the TFT structure against moisture, impurities, shocks, etc.
And Yan discloses a barrier layer 2023 stacked on a channel region 2013 (page 2, paragraph 34; see fig. 1), wherein the barrier layer 2023 may block hydrogen atoms (page 3, paragraph 37) and may be made of titanium (page 4, paragraph 46).  Yan also discloses wherein the barrier layer 2023 may have a thickness of approximately 2 nm-50 nm (20 Å-500 Å) (page 4, paragraph 47).  As disclosed in the present specification, the hydrogen barrier layer can have a thickness of 125 Å or more (see paragraph 34 under “Detailed Description of the Embodiments”), therefore, Yan meets the limitation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a hydrogen barrier layer with certain thickness for a thin film transistor structure, as taught by Ning and Yan, because it 
Yan discloses [Re claim 10] wherein the thickness of the first hydrogen barrier layer is approximately 125 Å or more (page 4, paragraph 47).  The motivation statement stated in the rejection of claim 9 also applies.
Ning discloses [Re claim 15] wherein the first hydrogen barrier layer (ML1) is disposed between the gate insulating layer 114 and the low-resistance electrode layer (ML2) (see fig. 3).
Ning discloses [Re claim 16] wherein the first hydrogen barrier layer (ML1) includes titanium (Ti) (page 5, paragraph 80).

Allowable Subject Matter
Claims 5-7, 11-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 recites the thin film transistor further includes a second hydrogen barrier layer on the low-resistance electrode layer.  
Claim 7 recites the low-resistance electrode layer is disposed between the 42Attorney Docket No.: 6655-0760PUS1 oxide semiconductor pattern and the first hydrogen barrier layer.

Claim 17 recites the encapsulating element has a structure in which an inorganic insulating layer and an organic insulating layer are stacked, and wherein the thickness of the first hydrogen barrier layer is proportional to a content of hydrogen per unit area of the inorganic insulating layer.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 6 and 12-14 variously depends from claim 5 or 11, so it is/they are objected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHEUNG LEE/
Primary Examiner, Art Unit 2826                                                                                                                                                                                            January 13, 2022